Citation Nr: 1402021	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  05-32 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 2, to include as due to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 



INTRODUCTION

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The Veteran, who is the appellant, served on active duty from September 1966 to June 1970, which included service in Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2004 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2008 and January 2010, the Board remanded the claim for further development.  In a decision in September 2010, the Board denied the claim.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2012, the Court issued a Memorandum Decision vacating the Board's decision and remanding the appeal to the Board for development consistent with the Court's decision.  In May 2013 and in August 2013, the Board remanded the claim for completion of the development.

In December 2013, the Veteran stated that he had no additional evidence to submit and requested that the case be transferred to the Board, waiving the time period for submitting additional evidence and argument after the issuance of the supplemental statement of the case earlier in December 2013. 

This appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.








REMAND

As set forth in the Court's Memorandum Decision, the Board is to obtain a new VA
medical opinion to determine whether the Veteran currently has diabetes mellitus,
type 2, and the examination must be performed in the manner outlined by the Court.

In August 2013, a VA examination was conducted, but the examination is inadequate because contemporaneous blood serologies were not obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since January 2011. 

2.  Afford the Veteran a VA examination by a VA physician, who has not previously examined the Veteran, to determine whether the Veteran has diabetes mellitus, type 2. 

a).  The examination must include the results of current blood tests.  

b).  The VA examiner is asked to note whether the Veteran has taken Metformin since June 2013, and, if so, what affect, if any, does the medication have on the results of the blood tests. 

c).  The VA examiner is asked to use the following acceptable standards for the diagnosis of diabetes mellitus either:




Fasting Plasma Glucose (FPG) =126 mg/dL
(7.0 mml/L) on two occasions, or,

Hemoglobin Ale (HAI c) = 6.5% and FPG =126
mg/ (7.0 mmol/L), or 

HbAlc = 7% on two occasions.

d).  If diabetes mellitus is not diagnosed, the VA examiner is asked to explain the term "pre-diabetic."  

3.  After the development has been completed, adjudicate the claim.  If the benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

